Citation Nr: 0630547	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than April 9, 2002 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran was initially denied service connection for 
bilateral hearing loss in an unappealed December 1988 VA 
rating decision.  

In April 2002, he submitted to the RO a request to reopen his 
previously-denied claim.  A July 2002 rating decision denied 
the claim on the merits without reference to the prior final 
denial.  The veteran filed a notice of disagreement (NOD) 
with that decision, and the RO subsequently granted service 
connection for bilateral hearing loss in a November 2002 
rating decision.  A noncompensable disability rating was 
assigned, effective April 9, 2002.  The veteran subsequently 
perfected an appeal as to the effective date assigned.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in August 2006.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).

Issues not on appeal

The November 2002 rating decision also granted service 
connection for tinnitus.  
A 10 percent rating was assigned effective April 9, 2002.  To 
the Board's knowledge, the veteran has not disagreed with 
that portion of the November 2002 rating decision and the 
issue is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for bilateral hearing loss was denied in a 
December 1988 VA rating decision. 

2.  The veteran's reopened claim for service connection for 
bilateral hearing loss was received by the RO on April 9, 
2002.


CONCLUSION OF LAW

There is no basis in law for the assignment of an effective 
date earlier than April 9, 2002 for the award of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(q)(1)(ii) and (r) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than April 
9, 2002 for the grant of service connection for bilateral 
hearing loss.  He essentially contends that he is entitled to 
an effective date in 1952 because his hearing loss has been 
present ever since his discharge from service in November of 
that year.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

No VCAA notice is necessary in this case because, as is more 
thoroughly described below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  
No additional development could alter the evidentiary posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].

The Board hastens to add that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony regarding his claims.  
The veteran has not requested a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.




Pertinent Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

With respect to service connection claims which are granted 
following the submission of new and material evidence, such 
as the grant of service connection for the veteran's 
bilateral hearing loss, governing regulation provides that 
the effective date of the award will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii) and (r) (2006).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006); Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2006).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2006).

Factual Background

As noted in the Introduction, the veteran filed an initial 
claim for service connection for bilateral hearing loss in 
April 1988.  The RO denied the veteran's claim in a December 
1988 rating decision.  The veteran was notified of the RO's 
decision and of his appellate rights in a letter dated 
December 7, 1988.  He did not appeal.  
The RO's decision therefore became final.  See 38 C.F.R. 
§ 20.1103 (2006).

Following the December 1988 rating decision, the veteran did 
not communicate with the RO regarding hearing loss until 
April 9, 2002, at which time he sought to reopen his 
previously-denied service-connection claim.  In the November 
2002 rating decision, the RO reopened the claim and granted 
the veteran service connection for bilateral hearing loss 
effective April 9, 2002, the date of the reopened claim.  The 
veteran disagreed with the effective date assigned, 
essentially arguing that he should be assigned an effective 
date sometime in 1952, the year of his separation from 
service.  This appeal ensued.

Analysis

Based upon a complete review of the record and for the 
reasons and bases expressed immediately below, the Board 
finds that as a matter of law the currently assigned 
effective date of April 9, 2002 is the earliest date 
assignable for the grant of service connection for the 
veteran's bilateral hearing loss.

As was discussed in the factual background section above, the 
veteran's initial claim of entitlement to service connection 
for bilateral hearing loss was finally denied in December 
1988.  He filed a reopened claim on April 9, 2002, which was 
granted.

As was discussed in the law and regulations section above, 
the assignment of the effective date for the grant of service 
connection for the veteran's bilateral hearing loss hinges on 
two factors: the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(ii) and (r) (2006).  Thus, the Board must review 
the evidence to determine whether a request to reopen the 
previously-denied claim of service connection for bilateral 
hearing loss was filed after December 7, 1988, the date of 
notification of the last final decision on this claim, but 
before the current effective date of the award in question, 
April 9, 2002.  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992); see also EF v. Derwinski, 1 Vet. App. 324, 
326 (1991) [VA must liberally construe all documents filed by 
a claimant in order to determine, or even to infer, what 
claims have been filed].

Review of the claims file reveals that the veteran did not 
contact the RO at any time between the initial December 1988 
denial of service connection and the filing of his reopened 
claim in April 2002.  In Brannon v. West, 12 Vet. App. 32 
(1998), the Court observed that while VA must interpret a 
claimant's submissions broadly, it is not required to conjure 
up issues that were not raised by the claimant.  The Court 
has further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356-57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . The indication need not be express or 
highly detailed; it must only reasonably raise the issue"  
[These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA].  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).]  

Thus, there is nothing which could be reasonably construed as 
a formal or informal claim for service connection prior to 
April 9, 2002, as the record is completely devoid of any 
correspondence or other communication from the veteran which 
would serve as a claim for service connection after December 
1988 and before April 2002, and the veteran has pointed to 
none.  Accordingly, the April 9, 2002 effective date for 
service connection for bilateral hearing loss was correctly 
assigned and the veteran's appeal is denied as to that issue.

In reaching this conclusion, the Board has considered the 
veteran's contention that his hearing loss has existed since 
service and that as a result service connection should be 
made effective sometime in 1952 (the year he was discharged 
from service) since his hearing loss has been ongoing since 
that time.  As noted above, however, in cases involving a 
reopened claim, the effective date of service connection is 
not solely contingent upon the date entitlement arose (i.e. 
the date the veteran first experienced symptoms of hearing 
loss).  Rather, the effective date assigned is the date of 
receipt of the reopened claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii) and (r) 
(2006).  Therefore, assuming arguendo that the veteran's 
hearing loss began in 1952 during his time in service, the 
earliest effective date of service connection would still be 
the date his reopened claim was received.  Review of the 
record reveals that the veteran's reopened claim for service 
connection for bilateral hearing loss was received on April 
9, 2002.  Therefore, this date was properly assigned by the 
RO as the effective date for service connection.

It appears that the veteran is contending that because he has 
had symptoms of hearing loss since service separation, he 
should be compensated for that entire time.  This amounts to 
an argument couched in equity.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  Thus, while the Board does not dispute that the 
veteran experienced hearing loss prior to the effective date 
of service connection which has been assigned, it is 
constrained to apply the law as Congress has created it and 
cannot extend benefits out of sympathy for a particular 
claimant.  


The Board has also considered the veteran's contention that 
he filed a service connection claim much earlier than that 
identified in the rating decisions.  To that end, he 
submitted a postcard postmarked in 1958 from the "Korean 
Veterans Service Compensation Board" apparently 
acknowledging receipt of a claim for benefits.  Such 
evidence, however, does not serve to substantiate the earlier 
effective date claim.   There is no indication that the 
"Korean Veterans Service Compensation Board" was an 
instrumentality of VA.  Thus, any purported filing therewith 
cannot be considered to be a claim for VA benefits.   

Moreover, even if this correspondence could be considered to 
be a claim for service connection for bilateral hearing loss 
which was filed with VA (and as discussed above the Board 
does not so find, as the correspondence does not refer to 
hearing loss, service connection, or the then Veterans 
Administration), any such claim was finally adjudicated in 
December 1988 and does not remain open.  Because the December 
1998 rating decision is the most recent prior final denial, 
an effective date could in no circumstance be assigned prior 
to that time.  

As explained above, the key question here is what the veteran 
submitted between December 1988 and April 2002.  Review of 
the record reveals that no submissions of any kind were made 
during this time period, much less one expressing a desire to 
reopen his previously-denied claim.  Accordingly, the veteran 
is not entitled to an earlier effective date.

In summary, the law does not support the assignment of an 
effective date prior to April 9, 2002 for service connection 
for bilateral hearing loss.  The benefit sought on appeal is 
therefore denied.




ORDER

An effective date earlier than April 9, 2002 for the grant of 
service connection for bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


